Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12  allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “a ratio of a collector current to an emitter current of the parasitic transistor is 1/1000 or less” was not considered to be obvious. The Examiner notes that Ie = Ic + Ib, thus Ic/Ie=(1/1+(Ib/Ic)), thus prior art Kapels teaches, see paragraph 0077, 0078 “.beta., which is determined by the doping concentration in the source zone 27 and body zone 26, can as a result be reduced to very low values, in the region of 1 or below” i.e. Ic/Ie < (1/2).
The limitations of claim 9 including “a first main electrode that is at least partially connected to the second impurity region and is at least partially in Schottky connection with the first impurity region” was not considered to be obvious.
The limitations of claim 11 including “a narrow band gap layer of a first conductivity type that is at least partially connected to the first impurity region, and has a narrower band gap than that of the first impurity region” “wherein the first main electrode is connected to the narrow band gap layer and is provided so as not to be in contact with the first impurity region” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 5631487 A) hereafter referred to as Hattori in view of Korec et al. (US 20080246086 A1) hereafter referred to as Korec. Seo et al. (US 20080102587 A1) hereafter referred to as Seo is provided as evidence.
In regard to claim 13 Hattori  teaches a semiconductor device [see Fig. 4 see column 2 “ According to the present invention, there is provided a semiconductor device including a field effect transistor comprising a second conductivity type well base area formed on one major surface of a first conductivity type semiconductor substrate, a first conductivity type base area provided on the surface of said well base area, said second conductivity type source area provided in position on the surface within said well base area and said second conductivity type drain area provided in position on the surface within said well base area and a gate area provided via a gate insulating film on a channel forming area comprising a base area portion sandwiched by said source area and said drain area comprising a drain electrode contacting said drain area, a source electrode contacting only said source area and a gate electrode contacting said gate area”] comprising: 
a MOS transistor [see column 4 line 29 “FIG. 4 illustrates a horizontal type field effect transistor”] comprising a first semiconductor layer [“high density drain area 15”] of a first conductivity type, 
a second semiconductor layer [“low density drain area 14”] of a first conductivity type provided on a first main surface of the first semiconductor layer and having a first conductivity type impurity concentration lower [i.e. it is “low density” vs. “high density”] than that of the first semiconductor layer, 
a first impurity region [“base area 5” “second conductivity type well base area”] of a second conductivity type provided in an upper layer part of the second semiconductor layer, 
a second impurity region [“source area 6”] of a first conductivity type provided in an upper layer part of the first impurity region, 
a third impurity region [“high density base area 4”] of a second conductivity type positioned at an upper surface of the second semiconductor layer and , 
a gate electrode [“11 a gate electrode”] provided to face the first impurity region and [see Fig. 4] the second semiconductor layer with a gate insulating film [“12 an interlayer insulation film”] interposed in between, 
a first main electrode [“source electrode 9 from only the source area 6”] that is at least partially connected to the second impurity region and provided to be not in contact  [see Fig. 4 “source electrode 9 from only the source area 6”] with the first impurity region and the third impurity region, and 
a second main electrode [“drain electrode 10”] connected to a second main surface [see Fig. 4 see bottom] of the first semiconductor layer on a side opposite to a side provided with the first main electrode; 
a parasitic transistor configured with the second impurity region as a collector [first conductivity], the first semiconductor layer and [both first conductivity] the second semiconductor layer as an emitter, and the first impurity region [second conductivity] as a base;   
but does not actually state that the  “third impurity region” is within an upper layer part of the second impurity region,
a parasitic diode configured with the first impurity region as an anode, and the first semiconductor layer and the second semiconductor layer as a cathode; 
a first pn junction diode configured with the third impurity region as an anode, and the second impurity region as a cathode; and 
a second pn junction diode configured with the first impurity region as an anode, and the second impurity region as a cathode.
However see column 2 above wherein the two terms   “second conductivity type” and “first conductivity type” refer to the two choices namely p-type and n-type and thus, whichever is selected as “first conductivity type”, then the opposite is selected as “second conductivity type” and this is how Hattori obtains a “field effect transistor”.
Thus for the case where the “first conductivity type” is n-type and  “second conductivity type” is p-type, then, 14, 15 and 6 are n-type, 4 and 5 are p-type , thus Hattori teaches:
a parasitic diode configured with the first impurity region [5] as an anode, and the first semiconductor layer and [15 and 14] the second semiconductor layer as a cathode; 
a first pn junction diode configured with the third impurity region [4] as an anode, and the second impurity region [6] as a cathode; and 
a second pn junction diode configured with the first impurity region [5] as an anode, and the second impurity region [6] as a cathode.
Thus it would be obvious to modify Hattori to include a parasitic diode configured with the first impurity region as an anode, and the first semiconductor layer and the second semiconductor layer as a cathode; a first pn junction diode configured with the third impurity region as an anode, and the second impurity region as a cathode; and a second pn junction diode configured with the first impurity region as an anode, and the second impurity region as a cathode.
The motivation is to obtain variety i.e. two types of device which have complementary behavior by allowing that “conductivity type” can include n-type and p-type.
Hattori does not actually state that any portion of the  “third impurity region” is within an upper layer part of the second impurity region, however this simply depends on the fabrication method. 
The Korec reference is only used to teach the use of the well known technique of implantation to form impurity regions in semiconductor, see Korec Fig. 13 see paragraph 0102 “first implant is performed after the oxide etch and creates a P+ region 48 just underneath of the N+ source region 18A” . Thus Korec teaches implantation of semiconductor devices. 
Now, although implantation is a well known, standard technique to form semiconductor devices, it has side-effects for example the concentration at the surface is non-zero.

    PNG
    media_image1.png
    581
    918
    media_image1.png
    Greyscale

Seo is provided as evidence, see Seo paragraph 0032 see Fig. 3 showing profiles for arsenic and phosphorus and see that the concentration at the surface cannot be zero.

    PNG
    media_image2.png
    328
    625
    media_image2.png
    Greyscale

Similarly see that in Hattori Fig. 4, if implantation is used, then the “high density base area 4” dopant is non-zero at the surface as shown in Fig. 4 reproduced above,  thus region marked 6 also has some of the dopant to make region marked as 4.
The Examiner notes that a person of ordinary skill in the art understands compensation, thus for example a region with 100 p type dopants and 12 n type dopants is still p type because 100 is more than 12.
Thus it would be obvious to modify Hattori to use implantation for “high density base area 4” i.e. to include that a portion of the  “third impurity region” is within an upper layer part of the second impurity region.
The motivation is to use implantation to manufacture the structure of Hattori, because implantation is a well known technique known to give good results to manufacture semiconductor devices and because implantation is performed from the top surface thus some portion of the implant is inevitably formed at the top surface.

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 20070045727 A1) hereafter referred to as Shiraishi in view of Hattori.
In regard to claim 13 Shiraishi teaches a semiconductor device [see Fig. 1 see paragraph 0059 ] comprising: 
a MOS transistor [see paragraph 0020 “planar type MOSFET”] comprising 
a first semiconductor layer [1] of a first conductivity type [n type],  
a second semiconductor layer [2] of a first conductivity type provided on a first main surface of the first semiconductor layer and having a first conductivity type impurity concentration lower [see N- versus N+] than that of the first semiconductor layer, 
a first impurity region [3] of a second conductivity type [p type] provided in an upper layer part of the second semiconductor layer, 
a second impurity region [4] of a first conductivity type provided in an upper layer part of the first impurity region, 
a third impurity region [5] of a second conductivity type positioned at an upper surface of the second semiconductor layer and within an upper layer part [see Fig. 1 wherein 5 overlaps 4 due to diffusion, see paragraph 0074 “thermal diffusion is performed to form the N.sup.+ source regions 4 and the body contact regions 5”] of the second impurity region, 
a gate electrode [7] provided to face the first impurity region and the second semiconductor layer with a gate insulating film [6] interposed in between, 
a first main electrode [11] that is at least partially connected to the second impurity region and provided to be not in contact with the first impurity region , and 
a second main electrode [10] connected to a second main surface of the first semiconductor layer on a side opposite to a side provided with the first main electrode; 
a parasitic transistor [see NPN] configured with the second impurity region as a collector, the first semiconductor layer and the second semiconductor layer as an emitter, and the first impurity region as a base; 
a parasitic diode [see PN] configured with the first impurity region as an anode, and the first semiconductor layer and the second semiconductor layer as a cathode; 
a first pn junction diode [see PN] configured with the third impurity region as an anode, and the second impurity region as a cathode; and 
a second pn junction diode [see PN] configured with the first impurity region as an anode, and the second impurity region as a cathode,
but does not teach that the first main electrode is provided to be not in contact with the third impurity region.
See Hattori Fig. 1 see column 1 line 23 “In the field effect transistor as above, since the source electrode 9 contacts both the source area 6 and the high density base area 4, a parasitic bipolar transistor formed with the source area 7 (emitter) and the base area 5 (base) and the well base area 1 (collector) is prevented from operating, which is, however, undesirable because the current density is increased. Further, if the voltage applied between the drain and the source is increased, the parasitic transistor can be turned on”, see invention, see Abstract , see column 4 line 10 “As can be seen as compared with FIG. 1, the arrangement of the semiconductor device shown in FIG. 3 differs from that of FIG. 1 only in the following point. That is, it is arranged so that the drain electrode 10 is taken from the drain area 8, the source electrode 9 from only the source area 6 and the gate electrode 11 from the gate area. In other words, according to the conventional semiconductor device, the source electrode is taken from both of the base area and the source area while in the semiconductor device of the present invention it is taken from only the source area”.
Thus it would be obvious to modify Shiraishi Fig. 1 such that insulating film covers 5 so that 11 does not make contact to 5 i.e. to include that the first main electrode is provided to be not in contact with the third impurity region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to avoid the undesirable increase in current density and to avoid the parasitic transistor turn on by the solution as taught by Hattori .

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 20070045727 A1) hereafter referred to as Shiraishi in view of Hattori.
In regard to claim 15 Shiraishi teaches a semiconductor device [see Fig. 1 see paragraph 0059 ] comprising: 
a MOS transistor [see paragraph 0020 “planar type MOSFET”] comprising 
a first semiconductor layer [1] of a first conductivity type [n type], 
a second semiconductor layer [2] of a first conductivity type provided on a first main surface of the first semiconductor layer and having a first conductivity type impurity concentration lower [see N- versus N+] than that of the first semiconductor layer, 
a first impurity region [3] of a second conductivity type [p type] provided in an upper layer part of the second semiconductor layer, 
second impurity regions [4] of a first conductivity type provided in an upper layer part of the first impurity region, 
a third impurity region [5] of a second conductivity type having a higher impurity concentration [see P+ versus P] of the second conductivity type than that of the first impurity region and provided adjacent to  [see Fig. 1 ] the second impurity regions provided in the upper layer of the first impurity region, 
a gate electrode [7] provided to face the first impurity region and the second semiconductor layer with a gate insulating film [6] interposed in between, 
a first main electrode [11] that is at least partially connected to the second impurity regions and provided to be not in contact with the first impurity region , and 
a second main electrode [10] connected to a second main surface of the first semiconductor layer on a side opposite to a side provided with the first main electrode; 
a parasitic transistor [see NPN] configured with the second impurity regions as a collector, the   first semiconductor layer and the second semiconductor layer as an emitter, and the first impurity region as a base; 
a parasitic diode [see PN] configured with the first impurity region as an anode, and the first semiconductor layer and the second semiconductor layer as a cathode; 
a first pn junction voltage clamping diode [ see PN , see that any PN diode has a turn on voltage so it is inherently “clamping” under broadest reasonable interpretation] configured with the third impurity region as an anode, and the second impurity regions as a cathode; 
the third impurity region is in physical contact [see Fig. 1] with respective side surfaces of the second impurity regions,
but does not teach that the first main electrode is provided to be not in contact with the third impurity region.
See Hattori Fig. 1 see column 1 line 23 “In the field effect transistor as above, since the source electrode 9 contacts both the source area 6 and the high density base area 4, a parasitic bipolar transistor formed with the source area 7 (emitter) and the base area 5 (base) and the well base area 1 (collector) is prevented from operating, which is, however, undesirable because the current density is increased. Further, if the voltage applied between the drain and the source is increased, the parasitic transistor can be turned on”, see invention, see Abstract , see column 4 line 10 “As can be seen as compared with FIG. 1, the arrangement of the semiconductor device shown in FIG. 3 differs from that of FIG. 1 only in the following point. That is, it is arranged so that the drain electrode 10 is taken from the drain area 8, the source electrode 9 from only the source area 6 and the gate electrode 11 from the gate area. In other words, according to the conventional semiconductor device, the source electrode is taken from both of the base area and the source area while in the semiconductor device of the present invention it is taken from only the source area”.
Thus it would be obvious to modify Shiraishi Fig. 1 such that insulating film covers 5 so that 11 does not make contact to 5 i.e. to include that the first main electrode is provided to be not in contact with the third impurity region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to avoid the undesirable increase in current density and to avoid the parasitic transistor turn on by the solution as taught by Hattori .
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
On page 10, 11 the Applicant argues “On the contrary, Korec nowhere discloses positioning the P+ region 48 at the upper surface of the region 18A. In fact, Korec expressly states and shows that region 48 is underneath the source region 18A (see paragraph 0103). Further, Korec does not disclose any specific implantation energy levels and relative concentrations between regions 18A and 48 that would provide a basis for the Office to establish inherency in Korec’s disclosure for the above actual language from claim 13, and the Office’s conclusory statement regarding “some part” falls far short of establishing any such case. Furthermore, one would not look to Korec’s base configuration to modify Hattori because in Korec contact is made between the base 16 and the source contact 28A, whereas Hattori expressly avoids any such contact (see column 4, lines 39-41 of Hattori). Additionally, paragraph 0103 of Korec recites: “The implant 48 decreases the sheet resistance of the p-body 16A underneath the N+ source region 18A in order to avoid any triggering of a bipolar transistor action during avalanche breakdown.” If the P+ region 48 with such function is provided in an upper layer part of the source region 18A, the function of the P+ region 48 will be lost. Accordingly, one of ordinary skill in the art would be led away from modifying Hattori based on the disclosure of Korec as proposed in the Office Action.”.
The Examiner responds that the Korec reference is only used to teach the use of the well known technique of implantation to form impurity regions in semiconductor, see Korec Fig. 13 see paragraph 0102 “first implant is performed after the oxide etch and creates a P+ region 48 just underneath of the N+ source region 18A” thus some part of 48 implant is in 18A. The motivation is to use implantation to manufacture the structure of Hattori, because implantation is a well known technique known to give good results to manufacture semiconductor devices and because implantation is performed from the top surface thus some portion of the implant is inevitably formed at the top surface.
The Examiner notes that a person of ordinary skill in the art understands compensation, thus for example a region with 100 p type dopants and 12 n type dopants is still p type because 100 is more than 12.
The Examiner responds that although the Applicant argues about how Korec functions, that in fact Korec is not being modified, that Korec DOES teach implantation and this teaching explains a way to manufacture Hattori, and that the claim language cited the Applicant as “novel” is simply a side effect of the implantation process and thus cannot be a reason for allowance.
On page 11 the Applicant argues that the plural second impurity regions and clamping diode and new limitations of claim 15 are not shown by the prior art combination.
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818